
	
		II
		110th CONGRESS
		1st Session
		S. 1714
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2007
			Mr. Kerry (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To establish a multiagency nationwide campaign to educate
		  small business concerns about health insurance options available to
		  children.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Children's Health
			 Education Act of 2007.
		2.FindingsCongress finds that—
			(1)nearly 2,000,000
			 of the 9,000,000 uninsured children in the United States are currently eligible
			 for the State Children’s Health Insurance Program based on their family income,
			 but are not enrolled;
			(2)nearly 4,000,000
			 uninsured children appear to be eligible for Medicaid, but remain
			 uninsured;
			(3)the State
			 Children’s Health Insurance Program appears to reach only 69 percent of its
			 target population;
			(4)according to a
			 study conducted by the Urban Institute in February, 2007, among those eligible
			 for the State Children's Health Insurance Program, children whose families are
			 self-employed or who work for small business concerns are far less likely to be
			 enrolled in that program, specifically that 1 out of every 4 eligible children
			 with parents who work for a small business concern or are self employed are not
			 enrolled, compared with 1 out of 10 eligible children whose parents work for a
			 large firm who are not enrolled; and
			(5)the Federal
			 Government can improve the lives of uninsured families eligible for the State
			 Children's Health Insurance Program through increasing awareness of the
			 availability, eligibility, and enrollment process for the State Children's
			 Health Insurance Program (and other private options for health insurance) among
			 owners of small business concerns.
			3.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator means the Small
			 Business Administration and the Administrator thereof, respectively;
			(2)the term
			 certified development company means a development company
			 participating in the program under title V of the Small Business Investment Act
			 of 1958 (15 U.S.C. 695 et seq.);
			(3)the term
			 Medicaid program  means the program established under title XIX of
			 the Social Security Act (42 U.S.C. 1396 et seq.);
			(4)the term
			 Service Corps of Retired Executives means the Service Corps of
			 Retired Executives authorized by section 8(b)(1) of the Small Business Act (15
			 U.S.C. 637(b)(1));
			(5)the term small business
			 concern has the meaning given that term in section 3 of the Small
			 Business Act (15 U.S.C. 632);
			(6)the term
			 small business development center means a small business
			 development center described in section 21 of the Small Business Act (15 U.S.C.
			 648);
			(7)the term
			 State has the meaning given that term for purposes of title XXI of
			 the Social Security Act (42 U.S.C. 1397aa et seq.);
			(8)the term
			 State Children’s Health Insurance Program means the State
			 Children’s Health Insurance Program established under title XXI of the Social
			 Security Act (42 U.S.C. 1397aa et seq.);
			(9)the term
			 task force means the task force established under section 4(a);
			 and
			(10)the term
			 women's business center means a women's business center described
			 in section 29 of the Small Business Act (15 U.S.C. 656).
			4.Establishment of
			 task force
			(a)EstablishmentThere
			 is established a task force to conduct a nationwide campaign of education and
			 outreach for small business concerns regarding the availability of coverage for
			 children through private insurance options, the Medicaid program, and the State
			 Children's Health Insurance Program.
			(b)MembershipThe
			 task force shall consist of the Administrator, the Secretary of Health and
			 Human Services, the Secretary of Labor, and the Secretary of the
			 Treasury.
			(c)ResponsibilitiesThe
			 campaign conducted under this section shall include—
				(1)efforts to
			 educate the owners of small business concerns about the value of health
			 coverage for children;
				(2)information
			 regarding options available to the owners and employees of small business
			 concerns to make insurance more affordable, including Federal and State tax
			 deductions and credits for health care-related expenses and health insurance
			 expenses and Federal tax exclusion for health insurance options available under
			 employer-sponsored cafeteria plans under section 125 of the Internal Revenue
			 Code of 1986;
				(3)efforts to
			 educate the owners of small business concerns about assistance available
			 through public programs; and
				(4)efforts to
			 educate the owners and employees of small business concerns regarding the
			 availability of the hotline operated as part of the Insure Kids Now program of
			 the Department of Health and Human Services.
				(d)ImplementationIn
			 carrying out this section, the task force may—
				(1)use any business
			 partner of the Administration, including—
					(A)a small business
			 development center;
					(B)a certified
			 development company;
					(C)a women's
			 business center; and
					(D)the Service Corps
			 of Retired Executives;
					(2)enter
			 into—
					(A)a memorandum of
			 understanding with a chamber of commerce; and
					(B)a partnership
			 with any appropriate small business concern or health advocacy group;
			 and
					(3)designate
			 outreach programs at regional offices of the Department of Health and Human
			 Services to work with district offices of the Administration.
				(e)WebsiteThe
			 Administrator shall ensure that links to information on the eligibility and
			 enrollment requirements for the Medicaid program and State Children's Health
			 Insurance Program of each State are prominently displayed on the website of the
			 Administration.
			(f)Report
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, and every 2 years thereafter, the Administrator shall submit to the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report on the
			 status of the nationwide campaign conducted under subsection (a).
				(2)ContentsEach
			 report submitted under paragraph (1) shall include a status update on all
			 efforts made to educate owners and employees of small business concerns on
			 options for providing health insurance for children through public and private
			 alternatives.
				
